Exhibit 10.2



SIXTH AMENDMENT TO LOAN, GUARANTY AND SECURITY AGREEMENT
This SIXTH AMENDMENT TO LOAN, GUARANTY AND SECURITY AGREEMENT (this “Amendment”)
is dated as of November 2, 2015, and is entered into by and among TURTLE BEACH
CORPORATION, a Nevada corporation, formerly known as Parametric Sound
Corporation (“Parametric”), VOYETRA TURTLE BEACH, INC., a Delaware corporation
(“Voyetra”; and together with Parametric, individually, “US Borrower,” and
individually and collectively, jointly and severally, “US Borrowers”), TURTLE
BEACH EUROPE LIMITED, a company limited by shares and incorporated in England
and Wales with company number 03819186 (“Turtle Beach,” also referred to
hereinafter as “UK Borrower”; and together with US Borrowers, individually,
“Borrower,” and individually and collectively, “Borrowers”), VTB HOLDINGS, INC.,
a Delaware corporation (“VTB” or “US Guarantor”; and together with US Borrowers,
individually, a “UK Guarantor,” and individually and collectively, jointly and
severally, “UK Guarantors”; UK Guarantors and US Guarantor, individually, a
“Guarantor,” and individually and collectively, “Guarantors”), the financial
institutions party hereto as lenders (collectively, “Lenders”), and BANK OF
AMERICA, N.A., a national banking association, as administrative agent,
collateral agent and security trustee for Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”).
WHEREAS, Borrowers, Guarantors, Agent, and Lenders have entered into that
certain Loan, Guaranty and Security Agreement (as amended, restated, or
otherwise modified from time to time, the “Loan Agreement”), dated as of
March 31, 2014; and
WHEREAS, Borrowers have requested that Agent and Lenders agree to enter into
certain amendments to the Loan Agreement,
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Agreement and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
ARTICLE I
DEFINITIONS
Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Loan Agreement, as amended hereby.
ARTICLE II
AMENDMENTS TO LOAN AGREEMENT
2.01.    New/Amended Definitions.
(a)    Section 1.1 of the Loan Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:
Sixth Amendment: that certain Sixth Amendment to Loan, Guaranty and Security
Agreement, dated as of November 2, 2015, by and among Borrowers, Guarantors,
Lenders and Agent.
Sixth Amendment Effective Date: as defined in the Sixth Amendment.




--------------------------------------------------------------------------------




Third Lien Creditors: Sponsor and/or its Affiliates that hold Third Lien Debt
and each other holder of Third Lien Debt, in each case, under the Third Lien
Subordinated Note(s), which holders of Third Lien Debt shall, in each case, be
satisfactory to Agent.
Third Lien Loan Documents: collectively, the Third Lien Subordinated Note(s) and
each other note, agreement, instrument or other document (including each
security or pledge agreement) now or hereafter delivered by an Obligor or other
Person in connection with the transactions in respect of the Third Lien
Subordinated Note(s), in each case, in form and substance satisfactory to Agent,
and as the same may from time to time thereafter be amended, restated, amended
and restated, supplemented, refinanced, replaced or otherwise modified in
accordance with the terms of this Agreement and the Third Lien Subordination
Agreement.
Third Lien Debt: means the aggregate principal amount of Debt due under the
Third Lien Subordinated Note(s), which amount, on the Sixth Amendment Effect
Date is $2,500,000.
Third Lien Obligations: all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing or owing by any Borrower or any other Obligor to Third Lien
Agent or any Third Lien Creditor, pursuant to the terms of the Third Lien
Subordinated Note or any other Third Lien Loan Document (including, but not
limited to, interest and fees that accrue after the commencement by or against
any Obligor of any insolvency proceeding, regardless of whether allowed or
allowable in such proceeding or subject to an automatic stay under
section 362(a) of the Bankruptcy Code).
Third Lien Subordinated Note(s): certain convertible, secured subordinated
promissory note(s), made by Borrowers in favor of Third Lien Creditors, in form
and substance, and on terms, satisfactory to Agent, and as the same may from
time to time be amended, restated, amended and restated, supplemented,
refinanced, replaced or otherwise modified in accordance with the terms of this
Agreement and the Third Lien Subordination Agreement.
Third Lien Subordination Agreement: a subordination agreement by and among Third
Lien Creditors, Agent on behalf of Lenders, Term Agent on behalf of Term Loan
Lenders, and Obligors, in form and substance, and on terms (including, without
limitation, full payment and lien subordination terms), satisfactory to Agent,
and as the same may from time to time thereafter be amended, restated, amended
and restated, supplemented, replaced or otherwise modified with the written
consent of Agent.
(b)    The definition of “Reporting Due Date” set forth in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and the following is inserted
in lieu thereof:
Reporting Due Date: If (a) Availability is in an amount greater than fifteen
percent (15%) of the Revolver Commitments, (b) US Availability is in an amount
greater than fifteen percent (15%) of the US Revolver Commitments, and (c) UK

2

--------------------------------------------------------------------------------




Availability is in an amount greater than fifteen percent (15%) of the UK
Revolver Commitments, the 15th day of each month, otherwise, the third Business
Day of each week; provided that as of the Sixth Amendment Effective Date through
the date of delivery by Agent to Borrowers of a notice in writing to the
contrary, the Reporting Due Date shall mean the third Business Day of each week.
(c)    The definition of “Subordinated Debt” set forth in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and the following is inserted
in lieu thereof:
Subordinated Debt: (i) Debt incurred by any Obligor or any of its respective
Subsidiaries that is expressly subordinate and junior in right of payment to
Full Payment of all Obligations pursuant to a Subordination Agreement and is
also on terms (including maturity, interest, fees, repayment, covenants and
subordination) reasonably satisfactory to Agent, (ii) debt incurred pursuant to
the TBC Notes subject to the terms of a Subordination Agreement and (iii) debt
incurred pursuant to the Third Lien Subordinated Note(s), which debt shall be
subject to the terms of the Third Lien Subordination Agreement in all respects.
(d)    The definition of “Temporary Availability Block” set forth in Section 1.1
of the Loan Agreement is hereby deleted in its entirety and the following is
inserted in lieu thereof:
Temporary Availability Block: $8,000,000; provided that from and after
January 1, 2016, the Temporary Availability Block shall be $9,000,000.
(e)    The definition of “US Obligors” set forth in Section 1.1 of the Loan
Agreement is hereby amended by inserting the text “each” immediately prior to
the text “US Borrowers” in such definition.
2.02.    Amendments to Section 10.1. Section 10.1 of the Loan Agreement is
hereby amended as follows:
(a)    Section 10.1.2(b) of the Loan Agreement is hereby amended by deleting the
text “(but within 45 days after the last month in a Fiscal Year)” contained
therein.
(b)    Section 10.1.2(j) of the Loan Agreement is hereby amended by deleting the
“and” following the semicolon contained therein;
(c)    Section 10.1.2(k) of the Loan Agreement is hereby amended by replacing
the period contained therein with a semicolon;
(d)    Section 10.1.2 of the Loan Agreement is hereby amended to insert the
following subsection (1) immediately after subsection (k) contained therein:
(l)    as of the Sixth Amendment Effective Date, commencing with the Reporting
Due Date for the week ending November 6, 2015, and on the Reporting Due Date
each week thereafter, a thirteen (13)-week cash flow forecast, in form
satisfactory to Agent and Lenders, with weekly variance reporting comparing
actual amounts to forecasted amounts; and

3

--------------------------------------------------------------------------------




(e)    Section 10.1.2 of the Loan Agreement is hereby amended to insert the
following subsection (1) immediately after subsection (k) contained therein:
(m)    as of the Sixth Amendment Effective Date, commencing with the Reporting
Due Date for the week ending November 6, 2015, and on the Reporting Due Date
each week thereafter, flash revenue reports in form satisfactory to Agent and
Lenders with respect to (i) Headset Division sales in North America,
(ii) Headset Division sales in Europe, and (iii) consolidated sales.
(f)    Section 10.1 of the Loan Agreement is hereby amended to insert the
following Section 10.1.13 immediately after Section 10.1.12 contained therein:
10.1.13    . Financial and Restructuring Consultant Retention. Obligors shall
retain and continuously engage a financial and restructuring consultant
satisfactory to Agent (it being understood that Clear Thinking Group LLC is
acceptable to Agent and Lenders) to provide services on terms and scope of
engagement satisfactory to Agent.
2.03.    Amendment to Section 10.2.     Section 10.2 of the Loan Agreement is
hereby amended as follows:
(a)    Section 10.2.2(j) of the Loan Agreement is hereby deleted in its entirety
and the following is inserted in lieu thereof:
(a)    Liens in favor of Third Lien Creditors in respect the Third Lien
Obligations to the extent permitted under, and subject in all respects to, the
Third Lien Subordination Agreement;
2.04.    Amendment to Section 10.3.     Section 10.3 of the Loan Agreement is
hereby amended as follows:
(a)    Section 10.3.1 of the Loan Agreement is hereby amended by adding the
following sentence at the end of such Section 10.3.1:
Notwithstanding the foregoing in this Section 10.3.1, EBITDA for Parent and its
Subsidiaries shall not be tested pursuant to this Section 10.3.1 solely for the
periods ending September 30, 2015, October 31, 2015, and November 30, 2015.
(b)    Section 10.3 of the Loan Agreement is hereby amended to insert the
following Section 10.3.3 immediately after Section 10.3.2 contained therein:
10.3.3    Headset Division EBITDA. Commencing with the month ending
September 30, 2015, through the month ending November 30, 2015, maintain EBITDA
for the Headset Division in the amount set forth below for each such month,
measured on a period-to-date basis commencing on September 1, 2015, and ending
on the last day of each such month:



4

--------------------------------------------------------------------------------




Month-Ending Testing Date
Required Headset Division EBITDA


September 30, 2015


$1,559,000


October 31, 2015


$5,949,000


November 30, 2015


$14,187,000





(c)    Section 10.3 of the Loan Agreement is hereby amended to insert the
following Section 10.3.4 immediately after Section 10.3.3 contained therein:
10.3.4    ALTERNATE EBITDA. Commencing with the month ending September 30, 2015,
through the month ending November 30, 2015, maintain EBITDA in the amount set
forth below for each such month, measured on a period-to-date basis commencing
on September 1, 2015, and ending on the last day of each such month:
Month-Ending Testing Date
Required Alternate EBITDA
September 30, 2015


$357,000


October 31, 2015


$3,289,000


November 30, 2015


$10,036,000





2.05.    Amendment to Section 12.6. Section 12.6 of the Loan Agreement is hereby
amended to insert the following Section 12.6.6 immediately after Section 12.6.5
contained therein:
12.6.6    Notwithstanding anything to the contrary contained in this Section
12.6, as of the Sixth Amendment Effective Date, through and including
February 28, 2016, Borrowers shall be prohibited from exercising any cure rights
with respect to any Event of Default of the Specified Financial Covenants or
otherwise.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Obligor hereby represents and warrants to Agent and each Lender, as of the
date hereof, as follows:
3.01.    Representations and Warranties. After giving effect to this Amendment,
the representations and warranties set forth in Section 9 of the Loan Agreement
and in each other Loan Document are true and correct in all material respects on
and as of the date hereof with the same effect as if made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate solely to an earlier date.

5

--------------------------------------------------------------------------------




3.02.    No Defaults. After giving effect to this Amendment, each Obligor is in
compliance with all terms and conditions of the Loan Agreement and the other
Loan Documents on its part to be observed and performed and no Default or Event
of Default has occurred and is continuing.
3.03.    Authority and Pending Actions. The execution, delivery, and performance
by each Obligor of this Amendment has been duly authorized by each such Obligor
(as applicable) and there is no action pending or any judgment, order, or decree
in effect which is likely to restrain, prevent, or impose materially adverse
conditions upon the performance by any Obligor of its obligations under the Loan
Agreement or the other Loan Documents.
3.04.    Enforceability. This Amendment constitutes the legal, valid, and
binding obligation of each Obligor, enforceable against each such Obligor in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization, or
other similar laws affecting the enforcement of creditors’ rights or by the
effect of general equitable principles.
ARTICLE IV
CONDITIONS PRECEDENT AND FURTHER ACTIONS
4.01.    Conditions Precedent. This Amendment shall not be binding upon Agent,
Lenders or any Obligor until each of the following conditions precedent have
been satisfied in form and substance satisfactory to Agent (such date, the
“Sixth Amendment Effective Date”):
(b)    The representations and warranties contained herein and in the Loan
Agreement, as amended hereby, shall be true and correct in all material respects
as of the date hereof, after giving effect to this Amendment, as if made on such
date, except for such representations and warranties limited by their terms to a
specific date;
(c)    Each Obligor shall have delivered to the Agent duly executed counterparts
of this Amendment which, when taken together, bear the authorized signatures of
the Borrowers, the Agent, and the Lenders;
(d)    Obligors shall have delivered to Agent a fully-executed copy of an
amendment to the Term Loan Agreement substantially similar to this Amendment
(the “First Amendment to Term Loan Agreement”) and otherwise acceptable to Agent
and Lenders;
(e)    Obligors shall have engaged a restructuring advisor acceptable to Agent
and Lenders in their discretion (it being understood that Clear Thinking Group
LLC is acceptable to Agent and Lenders); and
(f)    Obligors shall have paid to Agent, for the benefit of itself and Lenders,
a fee in the amount of $125,000 (the “Amendment Fee”), which Amendment Fee each
Obligor hereby expressly agrees and acknowledges shall be fully earned as of the
Sixth Amendment Effective Date.
4.02.    Further Actions. Each of the parties to this Amendment agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to affect the
purposes of this Amendment.

6

--------------------------------------------------------------------------------




ARTICLE V
AFFIRMATIVE COVENANTS
5.01.    Third Lien Debt. Obligors hereby covenant and agree that, on or prior
to November 16, 2015 (the “Specified Mandatory Prepayment Date”), (a) US
Obligors shall receive net proceeds of not less than $2,500,000 in additional
financing from Sponsor and the other Third Lien Creditors pursuant to the Third
Lien Subordinated Note(s) and the other Third Lien Loan Documents, which shall
be in form and substance, and on terms, satisfactory to Agent in all respects
and (b) the net proceeds of the Third Lien Debt in an aggregate amount of not
less than $2,500,000 shall be applied as a mandatory prepayment of the US Term
Loans (as defined in the Term Loan Agreement and in accordance with
Section 5.3.7 of the Term Loan Agreement and as otherwise set forth in the First
Amendment to Term Loan Agreement).
5.02.    Field Exam and Inventory Appraisal. Obligors hereby covenant and agree
(a) that Agent may conduct, and Obligors shall cooperate in preparation of, one
(1) additional field exam and one (1) additional inventory appraisal, without
regard to any of the limits with respect thereto in Section 10.1.1(b) of the
Loan Agreement, (b) to reimburse Agent for all charges, costs and expenses of
Agent in connection with such additional field exam and inventory appraisal,
without regard to any of the limits with respect thereto in Section 10.1.1(b) of
the Loan Agreement and (c) that such field exam and inventory appraisal shall be
completed on or prior to November 30, 2015. The parties hereto acknowledge and
agree that the additional field exam and inventory appraisal conducted pursuant
to this Section 5.02 shall not constitute “field exams” or “inventory
appraisals” for the purpose of any limitations set forth in the Loan Agreement,
including, without limitation, Section 10.1.1 of the Loan Agreement.
ARTICLE VI
COSTS AND EXPENSES
Without limiting the terms and conditions of the Loan Documents, notwithstanding
anything in the Loan Documents to the contrary, Obligors jointly and severally
agree to pay on demand: (a) all reasonable costs and expenses incurred by Agent
in connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant to this Amendment and any and all
subsequent amendments, modifications, and supplements to this Amendment,
including, without limitation, the reasonable costs and fees of Agent’s legal
counsel; (b) all reasonable costs and expenses reasonably incurred by Agent in
connection with the enforcement or preservation of any rights under the Loan
Agreement, this Amendment, and/or the other Loan Documents, including, without
limitation, the reasonable costs and fees of Agent’s legal counsel; and (c) all
reasonable costs and expenses incurred by Agent in connection with an updated
field examination and inventory appraisal set forth in Section 5.02 of this
Amendment.
ARTICLE VII
MISCELLANEOUS
7.01.    No Course of Dealing. The consents and waivers set forth herein are a
one-time accommodation only and relate only to the matters set forth in Article
III herein. The consents and waivers are not a consent to any other deviation of
the terms and conditions of the Loan Agreement or any other Loan Document unless
otherwise expressly agreed to by Agent and Lenders in writing.

7

--------------------------------------------------------------------------------




7.02.    Cross-References. References in this Amendment to any Section are,
unless otherwise specified, to such Section of this Amendment.
7.03.    Instrument Pursuant to Loan Agreement. This Amendment is a Loan
Document executed pursuant to the Loan Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered, and applied in
accordance with the terms and provisions of the Loan Agreement.
7.04.    Acknowledgment of the Obligors. Each Obligor hereby represents and
warrants that the execution and delivery of this Amendment and compliance by
such Obligor with all of the provisions of this Amendment: (a) are within the
powers and purposes of such Obligor; (b) have been duly authorized or approved
by the board of directors (or other appropriate governing body) of such Obligor;
and (c) when executed and delivered by or on behalf of such Obligor will
constitute valid and binding obligations of such Obligor, enforceable in
accordance with its terms. Each Obligor reaffirms its obligations to perform and
pay all amounts due to Agent or Lenders under the Loan Documents (including,
without limitation, its obligations under any promissory note evidencing any of
the Loans) in accordance with the terms thereof, as amended and modified hereby.
7.05.    Loan Documents Unmodified. Each of the amendments provided herein shall
apply and be effective only with respect to the provisions of the Loan Document
specifically referred to by such amendments. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Loan Agreement and
all other Loan Documents, as modified hereby, shall remain in full force and
effect and are hereby ratified and confirmed in all respects. Nothing contained
in this Amendment shall in any way impair the validity or enforceability of the
Loan Documents, as modified hereby, or alter, waive, annul, vary, affect, or
impair any provisions, conditions, or covenants contained therein or any rights,
powers, or remedies granted therein, except as otherwise specifically provided
in this Amendment. Subject to the terms of this Amendment, any lien and/or
security interest granted to Agent, for the benefit of Lenders, in the
Collateral set forth in the Loan Documents shall remain unchanged and in full
force and effect and the Loan Agreement and the other Loan Documents shall
continue to secure the payment and performance of all of the Obligations.
7.06.    Parties, Successors and Assigns. This Amendment represents the
agreement of Obligors, Agent and each Lenders signatory hereto with respect to
the subject matter hereof, and there are no promises, undertakings,
representations, or warranties relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents. This
Amendment shall be binding upon and inure to the benefit of Obligors, Agent,
Lenders, and their respective successors and assigns, except that (a) no
Borrower shall have the right to assign its rights or delegate its obligations
under any Loan Documents; and (b) any assignment by a Lender must be made in
compliance with Section 14.3 of the Loan Agreement.
7.07.    Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of a signature page of this Amendment by
telecopy shall be effective as delivery of a manually executed counterpart of
such agreement. This Amendment may be executed and delivered by facsimile or
electronic mail, and will have the same force and effect as manually signed
originals.
7.08.    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only, are not a part of this Amendment, and shall
not affect the interpretation hereof.
7.09.    Miscellaneous. This Amendment is subject to the general provisions set
forth in the Loan Agreement, including, but not limited to, Sections 15.14,
15.15, and 15.16.

8

--------------------------------------------------------------------------------




7.10.    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
7.11.    Release.
(a)    EACH OBLIGOR HEREBY IRREVOCABLY RELEASES AND FOREVER DISCHARGES AGENT,
LENDERS AND THEIR AFFILIATES, AND EACH SUCH PERSON’S RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, MEMBERS, ATTORNEYS AND REPRESENTATIVES (EACH, A
“RELEASED PERSON”) OF AND FROM ALL DAMAGES, LOSSES, CLAIMS, DEMANDS,
LIABILITIES, OBLIGATIONS, ACTIONS OR CAUSES OF ACTION WHATSOEVER (EACH, A
“CLAIM”) THAT SUCH OBLIGOR MAY NOW HAVE OR CLAIM TO HAVE AGAINST ANY RELEASED
PERSON ON THE DATE OF THIS AMENDMENT, WHETHER KNOWN OR UNKNOWN, OF EVERY NATURE
AND EXTENT WHATSOEVER, FOR OR BECAUSE OF ANY MATTER OR THING DONE, OMITTED OR
SUFFERED TO BE DONE OR OMITTED BY ANY OF THE RELEASED PERSONS THAT BOTH
(1) OCCURRED PRIOR TO OR ON THE DATE OF THIS AMENDMENT AND (2) IS ON ACCOUNT OF
OR IN ANY WAY CONCERNING, ARISING OUT OF OR FOUNDED UPON THE LOAN AGREEMENT OR
ANY OTHER LOAN DOCUMENT.
(b)    EACH OBLIGOR INTENDS THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
(c)    EACH OBLIGOR ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER FACTS DIFFERENT
FROM OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO
SUCH CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREES THAT THIS AMENDMENT AND
THE ABOVE RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING
ANY SUCH DIFFERENCES OR ADDITIONAL FACTS.
7.12.    Total Agreement. This Amendment, the Loan Agreement, and all other Loan
Documents constitute the entire agreement, and supersede all prior
understandings and agreements, among the parties relating to the subject matter
hereof.
7.13.    Amendment to Term Loan Agreement. Each of the undersigned Lenders and
Agent hereby acknowledge that as of the Sixth Amendment Effective Date,
Obligors, Term Agent and Term Loan Lenders are agreeing to the First Amendment
to Term Loan Agreement in the form attached hereto as Annex I. Agent and Lenders
hereby acknowledge and consent to the First Amendment to Term Loan Agreement,
including, without limitation, for purposes of the Intercreditor Agreement.
Agent and Lenders further acknowledge and consent (i) to the payment of the
First Amendment Adjusted Prepayment Fee

9

--------------------------------------------------------------------------------




(as defined in the Term Loan Documents) by Obligors, which shall be paid by
adding an amount equal to $110,000 to the aggregate outstanding principal amount
of the US Term Loans (as defined in the Term Loan Agreement) and (ii) that the
aggregate principal amount of the US Term shall be increased by $110,000 on the
earlier of (x) on the date the prepayment of the US Term Loans referenced in
Section 5.01(b) of this Amendment is received and (y) November 16, 2015.




[Remainder of Page Intentionally Left Blank]



10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.
BORROWERS:


TURTLE BEACH CORPORATION, a Nevada corporation, formerly known as Parametric
Sound Corporation


By: /s/ Juergen Stark .
Name: Juergen Stark
Title: Chief Executive Officer



VOYETRA TURTLE BEACH, INC.,
a Delaware corporation


By: /s/ Juergen Stark .
Name: Juergen Stark
Title: Chief Executive Officer




TURTLE BEACH EUROPE LIMITED,
a company limited by shares and incorporated in England and Wales with company
number 03819186


By: /s/ Juergen Stark .
Name: Juergen Stark
Title: Chief Executive Officer

Guarantor Consent to Sixth Amendment to Loan, Guaranty and Security Agreement

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Agent and Lender
By:     /s/ Matthew Van Steenhuyse
Name:    Matthew Van Steenhuyse
Title:    Senior Vice President





Guarantor Consent to Sixth Amendment to Loan, Guaranty and Security Agreement

--------------------------------------------------------------------------------




GUARANTOR CONSENT
The undersigned hereby consents to the foregoing Amendment and hereby
(a) confirms and agrees that notwithstanding the effectiveness of the foregoing
Amendment, each Loan Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of the foregoing
Amendment, each reference in any Loan Document to the “Loan Agreement,”
“thereunder,” “thereof” or words of like import shall mean and be a reference to
the Loan Agreement, as amended by the foregoing Amendment, (b) confirms and
agrees that the pledge and security interest in the Collateral granted by it
pursuant to any Security Documents to which it is a party shall continue in full
force and effect, (c) acknowledges and agrees that such pledge and security
interest in the Collateral granted by it pursuant to such Security Documents
shall continue to secure the Obligations purported to be secured thereby, as
amended or otherwise affected hereby, and (d) agrees to be bound by the release
set forth in Section 6.11 of the Amendment.
VTB HOLDINGS, INC.,
a Delaware corporation
By: /s/ Juergen Stark .
Name: Juergen Stark
Title: Chief Executive Officer



Annex I to Sixth Amendment to Loan, Guaranty and Security Agreement